11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Adriana Carrasco Zubiate,                      * From the 446th District Court
                                                 of Ector County,
                                                 Trial Court No. E-16-01-0027-FM.

Vs. No. 11-16-00102-CV                         * May 4, 2017

Joel Zubiate,                                  * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is error in the order below. Therefore, in accordance with this court’s
opinion, we set aside the trial court’s order and remand this cause to the trial
court for further proceedings consistent with this opinion. The costs incurred
by reason of this appeal are taxed against Joel Zubiate.